         Case 3:20-cv-01846-BR          Document 1       Filed 10/26/20      Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
KATHERINE C. DE VILLIERS
Katie.de.Villiers@usdoj.gov
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


 UNITED STATES OF AMERICA,
                                                            3:20-cv-001846-BR
              Plaintiff,
                                                            COMPLAINT IN REM
              v.                                            FOR FORFEITURE

 TWO (2) FIREARMS AND VARIOUS
 MAGAZINES, AMMUNITION AND
 ACCESSORIES, in rem,

              Defendants.



       Plaintiff, United States of America, for its complaint in rem for forfeiture, alleges:

                                                 I.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 18

U.S.C. §§ 922 and 924; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.



Complaint in rem for Forfeiture                                                      Page 1
           Case 3:20-cv-01846-BR        Document 1       Filed 10/26/20     Page 2 of 4




                                                 II.

         Defendants, in rem, two Firearms and various magazines, ammunition and accessories,

and further described as: a Winchester .300 magnum bolt action rifle bearing Serial Number

G2272485, with attached Bushnell rifle scope; eight rounds of .380 auto ammunition; a Ruger

LCP .380 auto handgun bearing Serial Number 371466156, with one Ruger LCP .380 auto

handgun magazine; (29) rounds of 9mm luger ammunition; and (12) rounds of .45 ACP

ammunition, are now and during the pendency of this action will be within the jurisdiction of this

Court.

                                                III.

         Defendants, in rem, two Firearms and various magazines, ammunition and accessories,

and further described as: a Winchester .300 magnum bolt action rifle bearing Serial Number

G2272485, with attached Bushnell rifle scope; eight rounds of .380 auto ammunition; a Ruger

LCP .380 auto handgun bearing Serial Number 371466156, with one Ruger LCP .380 auto

handgun magazine; and (12) rounds of .45 ACP ammunition, were involved in or used in any

knowing violation of 18 U.S.C. § 922(g)(1), which prohibits a convicted felon from possessing a

firearm or ammunition and the firearm and ammunition are therefore forfeitable to the United

States pursuant to the provisions of 18 U.S.C. § 924(d), as more particularly set forth in the

declaration of Chad Lindsly, Special Agent with the Homeland Security Investigations (HSI);

marked as Exhibit A, attached and fully incorporated herein by this reference.

         WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of Defendants, in rem, two Firearms and various magazines, ammunition

and accessories, and further described as: a Winchester .300 magnum bolt action rifle bearing


Complaint in rem for Forfeiture                                                      Page 2
          Case 3:20-cv-01846-BR           Document 1       Filed 10/26/20         Page 3 of 4




Serial Number G2272485, with attached Bushnell rifle scope; eight rounds of .380 auto

ammunition; a Ruger LCP .380 auto handgun bearing Serial Number 371466156, with one

Ruger LCP .380 auto handgun magazine; (29) rounds of 9mm luger ammunition; and (12)

rounds of .45 ACP ammunition; that due notice be given to all interested persons to appear and

show cause why forfeiture of these Defendants, in rem, should not be decreed; that due

proceedings be had thereon; that these Defendants be forfeited to the United States; that the

plaintiff United States of America be awarded its costs and disbursements incurred in this action,

and that plaintiff have such other and further relief as is just and equitable.

       Respectfully submitted this 26th day of October 2020.

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               s/ Katherine C. de Villiers
                                               KATHERINE C. DE VILLIERS
                                               Assistant United States Attorney




Complaint in rem for Forfeiture                                                         Page 3
          Case 3:20-cv-01846-BR         Document 1      Filed 10/26/20     Page 4 of 4




                                       VERIFICATION


       I, Chad Lindsly, declare, under penalty of perjury, pursuant to the provisions of 28 U.S.C.

§ 1746, that I am a Special Agent with Homeland Security Investigations (HSI), and that the

foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/ Chad Lindsly
                                     CHAD LINDSLY
                                     Special Agent
                                     Homeland Security Investigations




Complaint in rem for Forfeiture                                                    Page 4
         Case 3:20-cv-01846-BR         Document 1-1       Filed 10/26/20      Page 1 of 9




                            DECLARATION OF CHAD LINDSLY

       I, Chad Lindsly, do hereby declare:

                                BACKGROUND/EXPERIENCE

       1.      I have been employed as a Special Agent by Homeland Security Investigations

(HSI) since December of 2010. I am currently assigned to HSI Portland field office and have

been since approximately February 2017. I was also assigned as a collateral duty to the Drug

Enforcement Administration Portland District Office Group D-51 as a Task Force Agent

between February 2017 to July 2020. Previously, I was assigned to the HSI Office in Calexico,

California, where I worked for approximately six years. My formal law enforcement training

includes successfully completing the 23-week HSI basic training course at the Federal Law

Enforcement Training Center in Glynco, Georgia. During the training, I learned how controlled

substances are manufactured, consumed, packaged, marketed, and distributed. Since then, I have

participated in dozens of drug investigations involving controlled purchase operations, vehicle

tracking, cell phone geo-location techniques, cell-site simulators, and pen register/trap and trace

orders. I have interviewed and operated informants, executed search warrants, arrested and

interviewed subjects, conducted physical surveillance, and utilized electronic and video

surveillance. I have been the affiant on over 100 search warrants. I have also worked with and

consulted numerous agents and law enforcement officers who have investigated drug trafficking

and firearms offenses.

                              PURPOSE OF THIS DECLARATION

       2.      This declaration is made in support of the Complaint in rem for Forfeiture for the

firearm and ammunition described below:




Declaration of Chad Lindsly                                          EXHIBIT A PAGE 1
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
         Case 3:20-cv-01846-BR         Document 1-1       Filed 10/26/20     Page 2 of 9




            •   A Winchester .300 magnum bolt action rifle bearing Serial Number G2272485,

                with attached Bushnell rifle scope;

            •   eight rounds of .380 auto ammunition;

            •   A Ruger LCP .380 auto handgun bearing Serial Number 371466156, with one

                Ruger LCP .380 auto handgun magazine;

            •   (29) rounds of 9mm luger ammunition; and,

            •   (12) rounds of .45 ACP ammunition.1

       3.       The information contained in this declaration shows that, on October 10, 2018,

law enforcement seized these firearms and various magazines, ammunition and accessories from

the residence of Alexandria Carter and Desmond Washington in Portland, Oregon, pursuant to a

federal search warrant. I believe that these firearms various magazines, ammunition and

accessories belong to Washington, a convicted felon, and are therefore subject to forfeiture

pursuant to 18 U.S.C. § 924(d).

       4.       Because I am submitting this declaration for the limited purpose of establishing

probable cause for the forfeiture of the firearm various magazines, ammunition and accessories, I

have not included every fact known to me concerning this investigation. I have set forth the facts

I believe are necessary to establish probable cause that there is evidence that the firearms and

ammunition listed above are subject to forfeiture pursuant to 18 U.S.C. § 924(d), as they were

involved in or used in any knowing violation of 18 U.S.C. § 922(g)(1), which prohibits a

convicted felon from possessing a firearm or ammunition.


1
 As described further below, a Taurus PT-845 .45 ACP handgun bearing Serial Number
NGW79391 and two Taurus handgun magazines were seized from the residence on October 10,
2018. The Government is not seeking forfeiture of that Taurus handgun and related magazines
as part of this case because the handgun and magazines were stolen.

Declaration of Chad Lindsly                                          EXHIBIT A PAGE 2
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
          Case 3:20-cv-01846-BR            Document 1-1         Filed 10/26/20       Page 3 of 9




                                           LEGAL AUTHORITIES

        5.      “It shall be unlawful for any person . . . who has been convicted in any court of, a

crime punishable by imprisonment for a term exceeding one year . . . to ship or transport in

interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition;

or to receive any firearm or ammunition which has been shipped or transported in interstate or

foreign commerce.” 18 U.S.C. § 922(g)(1).

        6.      “Any firearm or ammunition involved in or used in any knowing violation of

subsection . . . (g) . . . of section 922 . . . shall be subject to seizure and forfeiture . . . .” 18

U.S.C. § 924(d).

                                  SUMMARY OF THE INVESTIGATION

        7.      On October 10, 2018, I conducted a court-authorized search of Alexandria Rene

Carter and Desmond Boris Washington’s residence located in Portland, Oregon (18-MC-907-D).

During the execution of the warrant, agents found a Taurus model PT-845, .45 caliber handgun

bearing Serial Number NGW79391 (hereinafter referred to as, “Taurus”), with a loaded

magazine containing (12) bullets located in a bedroom dresser drawer. Also located in the same

drawer with the Taurus was a necklace with “i5dap” pendant, a gold Rolex-style watch, several

gold necklaces, a taser, a gold dental grill, a digital scale with a white powdery residue, and

several stray .380 caliber bullets. The dresser that the items detailed above was in the master

bedroom of the residence where it appeared Carter and Washington resided.

        8.      Agents also found a Ruger LCP .380 auto handgun bearing Serial Number

371466156, with one Ruger LCP .380 auto handgun magazine containing (6) .380 bullets in the

same dresser as the Taurus but in a different drawer.




Declaration of Chad Lindsly                                                EXHIBIT A PAGE 3
                                                                              Complaint In Rem
                                                                            FOR FORFEITURE
           Case 3:20-cv-01846-BR       Document 1-1       Filed 10/26/20     Page 4 of 9




          9.    Agents also found a box of (29) rounds of 9mm luger ammunition in the

nightstand in the same bedroom where the Taurus, Ruger, and other firearm related items were

seized.

          10.   Agents also found a Winchester .300 magnum bolt action rifle bearing Serial

Number G2272485, with attached Bushnell rifle scope, in the closet located on the first floor in

the living room. There was no ammunition recovered associated to the Winchester rifle.

          11.   I interviewed Carter while she was being detained at the residence during the

execution of the search warrant. Prior to the interview, I advised Carter of her Miranda rights off

a pre-printed Miranda rights waiver, to which Carter stated that she understood her rights and

waived them freely and voluntarily. I informed Carter that agents found a Taurus .45 caliber

handgun with a black handle and silver slide in a dresser drawer. Carter stated that she had no

knowledge of the firearm. Several minutes later, I showed Carter a photograph of the Taurus

handgun in the drawer with the other personal affects around the gun, identified to be associated

to Washington. Carter paused for a moment and then claimed ownership of the Taurus handgun.

I also asked Carter about the Ruger and Winchester. Carter claimed ownership of the Ruger

handgun and Winchester rifle. Carter also stated that Washington resided at the residence and

that Washington knew there were firearms located inside the residence.

          12.   Based on my knowledge and experience, and in conferring with other federal

agents, I know that prohibited individuals, such as convicted felons, will often obtain firearms

and ammunition through various means. I know that prohibited individuals often acquire

firearms through non-prohibited individuals including spouses, girlfriends, and close friends to

prevent law enforcement from identifying the prohibited individual as the true possessor and

owner of the firearm and ammunition. I further know prohibited individuals will often keep

Declaration of Chad Lindsly                                         EXHIBIT A PAGE 4
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
         Case 3:20-cv-01846-BR         Document 1-1       Filed 10/26/20     Page 5 of 9




firearms in places not easily detected by law enforcement including hiding places in their

residence, property, vehicles, shops, and outbuildings. Prohibited individuals will occasionally

store their firearms with friends or other undisclosed third parties. I further know based on my

knowledge and experience that if law enforcement catches the prohibited person with the

firearm, the non-prohibited person often tries to protect the prohibited person by claiming and

taking responsibility for the firearm. This is often an attempt to help prevent the prohibited

individual from facing any criminal consequences pertaining to possessing the firearm.

       13.     I interviewed Washington while he was being detained at the residence during the

execution of the search warrant. Prior to the interview, I advised Washington of his Miranda

rights off a pre-printed Miranda rights waiver, to which Washington stated that he understood his

rights and waived them freely and voluntarily. I asked Washington if the Taurus handgun was

his, to which Washington denied any knowledge of the Taurus handgun. I asked Washington if

the “i5dap” necklace, the gold watch, several gold necklaces, and the gold grill set belonged to

him. These personal effects were all located in the same small dresser drawer where agents

found the Taurus handgun. Washington stated that these personal items were his and he had last

worn the items several days or weeks prior. Washington stated that Carter frequently cleaned the

residence and she sometimes moved his personal items. Washington denied knowledge and

ownership of the Taurus handgun. Washington stated that he was a convicted felon and knew it

was against the law for him to possess a firearm.

       14.     I then conducted a review of a Facebook account believed to be Washington’s,

identified as the account with the user handle “Ike James,” located at

www.facebook.com/ike.james.792. A review of the Facebook account revealed numerous

pictures of an individual I recognized by sight as Washington. A review of the profile picture for

Declaration of Chad Lindsly                                          EXHIBIT A PAGE 5
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
           Case 3:20-cv-01846-BR       Document 1-1      Filed 10/26/20    Page 6 of 9




the Facebook account showed a picture of Washington sitting inside a residence holding what

appeared to be a firearm in each hand, including a large caliber handgun consistent in appearance

with the Taurus handgun found in the bedroom dresser drawer. I also noted that in the Facebook

picture, Washington wore personal effects consistent with the items found in the same dresser

drawer with the Taurus handgun, including a gold watch, a gold dental grill, and the “i5dap”

necklace. I determined that the Facebook picture was taken at Washington’s residence because

the furniture and wall décor in the background of the picture was consistent with my physical

observations of the residence during execution of the search warrant. The picture was uploaded

to Facebook and other related social media platforms on August 23, 2018.

       15.      Based on my investigation, I know that Washington is a music artist who uses the

moniker “I5da.P”. On October 11, 2018, I viewed a music video posted to YouTube entitled

“Yung Cat x I5Da.P – This Life (Official Video) @ YungCatBgm,” (Available at:

https://www.youtube.com/watch?v=2-DQgzgbuxA). In the music video, at approximately the

22-second and 42-second marks, I recognized Washington holding a handgun that is consistent

in appearance with the Taurus handgun with a black handle and silver slide that agents seized

from the dresser drawer in Washington’s bedroom on October 10, 2018.

       16.      I know Washington to have an FBI number of XXXXX4WB1. Washington is a

convicted felon for the following offenses:

       •     Unlawful Delivery of Cocaine, on or about June 6, 2014, in Multnomah County

             Circuit Court, State of Oregon, case number 140130231;

       •     Unlawful Use of Weapon, on or about March 24, 2010, in Multnomah County

             Circuit Court, State of Oregon, case number 090933733;




Declaration of Chad Lindsly                                        EXHIBIT A PAGE 6
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
            Case 3:20-cv-01846-BR       Document 1-1       Filed 10/26/20   Page 7 of 9




        •     Attempt Elude Police Officer – Vehicle, on or about October 29, 2008, in

              Multnomah County Circuit Court, State of Oregon, case number 080833578;

        •     Felon in Possession of Weapon – Firearm, on or about August 12, 2005, in

              Multnomah County Circuit Court, State of Oregon, case number 050533207;

        •     Possession of a Controlled Substance Offense, on or about January 27, 2005, in

              Multnomah County Circuit Court, State of Oregon, case number 040834271.

        17.      A subsequent DNA test found 2 that the Taurus handgun has DNA from four

individuals, one of whom is defendant. According to the test report, the DNA results are 2.0

octillion times more likely if defendant and three unknown, unrelated people are contributors

than if four unknown, unrelated people are contributors.

        18.      Washington was later charged in case 3:18-CR-00522-HZ-1 in the District of

Oregon with being a felon in possession in connection with his alleged possession of the Taurus

handgun described above. Trial on that case is currently scheduled to begin on October 27,

2020.

        19.      As detailed above, the Ruger handgun mentioned above was recovered from a

different dresser drawer in the same bedroom and dresser that the Taurus was recovered in. The

Ruger also contained a loaded magazine that contained six .380 bullets. A subsequent DNA test

determined to contain DNA of multiple individuals, including Washington, to a high degree of

mathematical probability.




2
 As litigated in related criminal case 3:18-CR-00522-HZ-1, it was determined that mistakes
were made in the collection of the touch DNA. Thus, this increased the likelihood of cross
contamination on the seized items tested for DNA.

Declaration of Chad Lindsly                                         EXHIBIT A PAGE 7
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
           Case 3:20-cv-01846-BR            Document 1-1      Filed 10/26/20     Page 8 of 9




          20.       As detailed above, the Winchester rifle mentioned above was recovered from a

closet in the downstairs living room. The Winchester was unloaded, and no bullets were

recovered during the search of the residence. A subsequent DNA test determined to contain

DNA of multiple individuals, including Washington, to a high degree of mathematical

probability.

          21.       During the investigation, agents discovered text messages on Carter’s cellphone

that she sent to Washington’s cellphone, which suggested the guns belonged to Washington and

that she was weary of him leaving his guns around the apartment as she feared for her child’s

safety:

                •   “Have guns laying around like they are toys then u have your friends come over

                    and they have them layin out like its ok in my couches and shit cause they see u

                    doin it” (sent on July 5, 2018.)

                •   “U dont givr a fuck about me or my child u only care about u and urz im going to

                    put all the guns in 1 bag and take them to your moms house if u dont get a safe for

                    them u have 24 hrs to get a safe or im droping them off to ur mom” (sent on July

                    5, 2018.)


                                               CONCLUSION

          22.       Based on the foregoing, I have probable cause to believe, and I do believe, that

the firearms and ammunition described above in Paragraph 2 are subject to forfeiture pursuant to

18 U.S.C. § 924(d), as they were involved in or used in any knowing violation of 18 U.S.C.

§ 922(g)(1), which prohibits a convicted felon from possessing a firearm or ammunition.




Declaration of Chad Lindsly                                             EXHIBIT A PAGE 8
                                                                           Complaint In Rem
                                                                         FOR FORFEITURE
          Case 3:20-cv-01846-BR       Document 1-1       Filed 10/26/20     Page 9 of 9




   I declare under penalty of perjury that the foregoing is true and correct pursuant to 28 U.S.C.

§ 1746.


       Executed this 26th day of October 2020.


                                             /s/ Chad Lindsly
                                             Chad Lindsly, Special Agent
                                             Homeland Security Investigations




Declaration of Chad Lindsly                                         EXHIBIT A PAGE 9
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
                                 Case 3:20-cv-01846-BR                                   Document 1-2                   Filed 10/26/20                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      Two (2) Firearms, et al, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Katherine C. de Villiers - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      18 U.S.C. § 922(g)(1) / 18 U.S.C. § 924(d)
VI. CAUSE OF ACTION Brief description of cause:
                      Felon in possession
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         ’ Yes     ✔
                                                                                                                                                                                      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 10/26/2020                                                              s/Katie de Villiers
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
